PER CURIAM.
Plaintiff appeals an order dismissing her case upon a finding that she indisputably committed a fraud on the court through perjured testimony, which in turn resulted in the loss of evidence necessary to the defense. The trial judge recognized that “dismissal is the most severe of all possible sanctions” and should be employed only in “extreme circumstances.” Cox v. Burke, 706 So.2d 43, 46 (Fla. 5th DCA 1998). Moreover, the judge also, acknowledged that dismissal may be imposed as a sanction for litigation misconduct “only on a ‘clear showing of fraud, pretense, collusion or similar wrongdoing.’ ” Bob Montgomery Real Estate v. Djokic, 858 So.2d 371, 374 (Fla. 4th DCA 2003) [c.o.]. He also found the evidence clear and convincing. Piunno v. R.F. Concrete Constr., Inc., 904 So.2d 658, 658-59 (Fla. 4th DCA 2005). We have carefully examined the record and áre unable to find that the trial judge abused his discretion.

Affirmed.

STONE, POLEN and FARMER, JJ., concur.